PER CURIAM.
This motion, filed herein on January 31, 1959, is styled “Motion to Tax Costs” and has reference to our judgment in Cause No. 10,634, Aaronson v. Shefman, rendered October 8, 1958, rehearing denied November 12, 1958, reported in 317 S.W.2d 235. Application for writ of error was denied by the Supreme Court, N.R.E., January 14, 1959.
We quote from the motion:
“The judgment rendered in this Court taxes all costs of appeal against appellants, as principals, and the United States Fidelity and Guaranty Company, as surety on the appeal bond. The judgment herein completely fails to tax the costs and expenses of the receivership, which has been dissolved by the judgment of this court as having been erroneously granted. * * *
“This honorable court, in order that its judgment herein may be completely final and dispose of all matters properly before the court by this appeal, should now tax all costs and expenses of the receivership against the appellee and the said surety upon her bond as aforesaid.”
It is apparent that movants seek to alter or add to our judgment in Cause 10,634. At this late date we are without authority or jurisdiction to grant such relief. H. & I. Improvement Co. v. Three B. Co., Tex.Civ.App. Austin, 235 S.W.2d 461.
The motion is overruled.
Motion overruled.